 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    RANDY LANGLEY,                                  Case No.: 1:16-cv-01299-NONE-JLT (PC)
12                       Plaintiff,                   ORDER GRANTING DEFENDANTS’
                                                      REQUESTS FOR REASONABLE
13           v.                                       EXPENSES
14    E. GARCIA; G. COOK,
15                       Defendants.
16

17          On January 7, 2020, the Court denied Plaintiff’s motions to compel (Docs. 39, 41) and

18   ordered Plaintiff to show cause why an award of expenses should not be imposed. (Doc. 47.) The

19   Court granted Plaintiff until February 14, 2020, to file a response. (Id.) On February 18, 2020, the

20   Court granted Plaintiff an additional 30 days to respond. (Doc. 51.) Although more than the

21   allowed time has passed, Plaintiff has not filed a response to the order to show cause.

22   Accordingly, and for the reasons set forth below, the Court grants Defendants’ requests for an

23   award of expenses (Docs. 40, 42).

24     I.   LEGAL STANDARDS

25          Federal Rule of Civil Procedure 37 provides that, if a court denies a motion to compel, it

26   “must, after giving an opportunity to be heard, require the movant … to pay the party … who

27   opposed the motion its reasonable expenses incurred in opposing the motion, including attorney’s

28   fees.” Fed. R. Civ. P. 37(a)(5)(B) (emphasis added). However, “the court must not order this
 1   payment if the motion was substantially justified or other circumstances make an award of

 2   expenses unjust.” Id.

 3          A party’s pro se or in forma pauperis status does not shield him from an award of

 4   expenses. See Warren v. Guelker, 29 F.3d 1386, 1390 (9th Cir. 1994). However, a court may not

 5   enforce a sanction that a party is unable to perform. See Thomas v. Gerber Prods., 703 F.2d 353,

 6   357 (9th Cir. 1983).

 7    II.   DISCUSSION

 8          Defendants request the expenses that they incurred in opposing Plaintiff’s two motions to

 9   compel. (Doc. 40 at 4-5; Doc. 42 at 10-11.) Defendants’ counsel states that her hourly rate is
10   $110, and that she expended 4 hours preparing Defendants’ opposition to Plaintiff’s first motion

11   and 8 hours preparing the opposition to his second motion. (Myers Decl. No. 1, ¶ 8, Doc. 40-1 at

12   2; Myers Decl. No. 2, ¶ 9, Doc. 42-1 at 2-3.) Defendants thus request $440 and $880 in attorney’s

13   fees, or $1,320 in total. (See Doc. 40 at 5; Doc. 42 at 11; Defs.’ Mem. of Costs., Doc. 42-2.)

14          In its order denying Plaintiff’s motions to compel, the Court found that Plaintiff provided

15   no facts or evidence to support the allegations in his motions. (See Doc. 47 at 3-4.) Plaintiff’s

16   motions were instead based on self-serving beliefs and bare assertions. (Id.) Thus, Plaintiff was

17   not substantially justified in bringing the motions, and the Court finds no reason why an award of

18   expenses would be unjust. Given that Plaintiff received an opportunity to be heard (though he

19   neglected to take advantage of it, an award of expenses is mandatory. Fed. R. Civ. P. 37(a)(5)(B).
20          The Court finds that Defendants’ request for $1,320 in attorney’s fees is reasonable; thus,

21   the Court will order Plaintiff to pay Defendants $1,320 in expenses. However, given Plaintiff’s in

22   forma pauperis status, the Court will stay this order until a showing is made that Plaintiff is able

23   to pay these costs. See Thomas, 703 F.2d at 357.

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        2
 1   III.     CONCLUSION AND ORDER

 2            For the reasons set forth above, the Court ORDERS:

 3            1. Defendants’ requests for reasonable expenses in the amounts of $440 (Doc. 40) and

 4                 $880 (Doc. 42) are GRANTED1.

 5
     IT IS SO ORDERED.
 6

 7       Dated:       March 30, 2020                                        /s/ Jennifer L. Thurston
                                                                   UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27
     1
28     However, if the plaintiff fails to pay, the Court will not entertain any motion for further sanctions, including
     terminating sanctions, absent a showing the plaintiff has the ability to pay.
                                                                  3
